Citation Nr: 1738296	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple myeloma, to include as due to herbicide exposure, for accrued benefits purposes.

2.  Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure, for accrued benefits purposes.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

4.  Entitlement to service connection for tinnitus, for accrued benefits purposes.

5.  Whether the severance of service connection for the cause of the Veteran's death was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1971.  He had additional service in the Georgia Army National Guard, with active duty for training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) during various periods from September 1975 to July 1992.  The Veteran died in February 2005, and the appellant is his surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005, September 2013, and October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for multiple myeloma and PTSD for accrued benefits purposes and whether the severance of service connection for the cause of the Veteran's death was proper are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied service connection for multiple myeloma, to include as due to herbicide exposure.

2.  The evidence associated with the claims file subsequent to the March 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for multiple myeloma.

3.  Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for multiple myeloma, to include as due to herbicide exposure, for accrued benefits purposes.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5103A, 5107 (2016); 38 C.F.R. §§ 3.303, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a claim to reopen his claim of entitlement to service connection for multiple myeloma that was received by VA on February 2, 2004.  At the time of the Veteran's death in February 2005, the RO had not adjudicated that claim.  Thus, there was a pending claim at the time of the Veteran's death.  

The appellant filed a claim for dependency and indemnity compensation (DIC) benefits in March 2005.  Therefore, the claim for accrued benefits was timely filed within a year of the Veteran's death, as a claim for DIC benefits is construed as a claim for accrued benefits.  38 C.F.R. § 3.1000 (2016).  Accordingly, the Board will address the merits of the claim to reopen the claim of entitlement to service connection for multiple myeloma, for accrued benefits purposes, based on the evidence of record at the time of the Veteran's death in February 2005. 
 
Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2016).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

In this case, a March 2002 rating decision denied entitlement to service connection based on a finding that the Veteran did not have a diagnosis of multiple myeloma.  The rating decision cited the opinion of the August 2001 VA examiner, who reviewed hematology/oncology records from May 2001 and concluded that they did not support a diagnosis of multiple myeloma.  The Veteran did not appeal that decision. 

The pertinent evidence of record at the time of the March 2002 rating decision included service medical and personnel records; post-service VA Medical Center (VAMC) treatment records; and an August 2001 VA examination report. 

The pertinent evidence that has been received since the March 2002 rating decision includes a VAMC treatment record dated March 2003 that showed a bone marrow aspirate interpretation of "probable multiple myeloma to be confirmed by clinical and lab profiles."  

The Board finds that the VAMC record indicating "probable multiple myeloma" constitutes new and material evidence as it is not cumulative or redundant of the evidence previously of record and it also raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim of entitlement to service connection for multiple myeloma for accrued benefits purposes is warranted.  To that extent only, the appeal is allowed. 

Tinnitus

The Veteran filed a claim of entitlement to service connection for tinnitus that was received by VA on March 29, 2004.  At the time of the Veteran's death in February 2005, the RO had not adjudicated that claim.  Thus, there was a pending claim at the time of the Veteran's death.  

The appellant filed a claim for DIC benefits in March 2005.  The claim for accrued benefits was timely filed within a year of the Veteran's death, as a claim for DIC benefits is construed as a claim for accrued benefits.  38 C.F.R. § 3.1000 (2016).  Accordingly, the Board will address the merits of the claim of entitlement to service connection for tinnitus, for accrued benefits purposes, based on the evidence of record at the time of the Veteran's death in February 2005. 

"Accrued benefits" are periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual was entitled at death under existing rating or decision or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C. § 5121(a) (2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2016); 38 C.F.R. § 3.303 (2016).

The Veteran asserted that he had tinnitus as a result of acoustic trauma sustained while in active service.  In statements submitted in August 2004, the Veteran reported exposure to acoustic trauma during his service in Vietnam, consisting of land mine explosions, mortar and rocket fire, and small arms attacks.  The Veteran noted that he drove a supply truck during his first tour of duty in Vietnam and was a gunner during his second tour of duty.  Review of the Veteran's service personnel records shows that his military occupational specialty was field artillery gunner and that he served two tours of duty in Vietnam.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.

A VAMC record from August 2001 notes a history of significant noise exposure.  The record also states that the Veteran admitted to tinnitus, which had "occurred over the course of years."    

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature," rather it is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Veteran was competent to identify tinnitus, and the Board finds his reported statements in August 2001 to be credible. 

In addition, the Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board construes the Veteran's statement that his tinnitus "occurred over the course of years" to mean that he experienced tinnitus continuously since service, and the Veteran is deemed credible in this regard.

In sum, the Board concedes the Veteran's exposure to acoustic trauma during active service.  The Veteran's tinnitus was noted in an August 2001 medical record, and he competently and credibly reported that he had experienced it continuously since service.  In addition, there is nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms of tinnitus.  

For these reasons, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus for accrued benefits purposes is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

New and material evidence has been received, and the claim of entitlement to service connection for multiple myeloma, to include as due to herbicide exposure, for accrued benefits purposes, is reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for tinnitus, for accrued benefits purposes, is granted.
REMAND

The Board finds that additional development is required before the claims of restoration of entitlement to service connection for the cause of the Veteran's death and to service connection for PTSD and multiple myeloma, for accrued benefits purposes, are decided.

Initially, the Board notes that service treatment records from the Veteran's period of active duty from June 1965 to June 1971 are not in the claims file.  There is also no evidence that attempts have been made to locate those records.  Therefore, efforts to obtain the Veteran's service treatment records for his period of active duty from June 1965 to June 1971 must be made before a decision in this appeal.  If the records cannot be obtained, entry of a formal finding as to the unavailability of such records is required.  38 C.F.R. § 3.159(c) (2016).  Any outstanding service personnel records should be identified and obtained before a decision with regard to the remaining issues on appeal.

The record reflects that after his separation from service, the Veteran received treatment at VA medical centers (VAMC).  However, the claims file does not include comprehensive records of such treatment.  Notably absent from the file are VAMC records from April 2004 until the Veteran's death in February 2005 and records dated prior to September 2000.  On remand, all outstanding VAMC treatment records must be identified and obtained prior to a final decision in this appeal.  In addition, the RO should undertake efforts to obtain relevant private medical treatment records, particularly any such records associated with the Veteran's final illness and death.   

With regard to the issue of whether the severance of service connection for the cause of the Veteran's death was proper, the Board notes that the Veteran's death certificate lists his immediate cause of death as hypertensive heart disease.  In addition, he was treated for high blood pressure in July 1977, during annual training with the National Guard.  The records associated with that treatment indicate that the Veteran's "dangerously high" blood pressure was a long term problem as evidenced by increased left ventricular voltage on electrocardiogram.  
  
The RO granted service connection for the cause of the Veteran's death in July 2005 on the basis of his treatment for high blood pressure in July 1977.  Service connection for the cause of death was severed in September 2013 because the Veteran was not on active duty during his annual training with the National Guard in July 1977.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous, with the burden being on the Government to make that showing.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994).

The criteria to determine whether clear and unmistakable error (CUE) was present in a prior determination are that:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence in the latter instance is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).  In other words, the severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that the grant of service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

In this case, the Veteran's service treatment records for his period of active duty from June 1965 to June 1971 must be associated with the record before the Board can determine whether there was CUE in the July 2005 rating decision.  The July 2005 rating decision only considered the Veteran's service treatment records for his period of National Guard service, from September 1, 1975, through July 10, 1992, even though the records from June 1965 to June 1971 are relevant to determining whether a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 C.F.R. § 3.312 (2016).  Thus, it appears that the correct facts as they were known at the time of the July 2005 rating decision were not before the adjudicator.  However, to determine whether there was CUE in the July 2005 decision, the Board must also assess whether the service treatment records from June 1965 to June 1971 would have manifestly changed the outcome of the July 2005 decision.  The Board cannot make this assessment until the Veteran's June 1965 to June 1971 active duty service treatment records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2.  Conduct the appropriate development to obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  Contact all appropriate sources to determine whether any of the Veteran's service treatment records are available for his period of active duty from June 1965 to June 1971.  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain those records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The appellant must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the appellant, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


